Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on June 05, 2020. Claims 1-30 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Glimcher et al. (Pub. No. : US 20210263664 A1) in the view of Karumbunathan et al. (Patent No. : US 11089105 B1)

As to claim 1 Glimcher teaches a distributed-computing system for storing a set of client data blocks, the system comprising:
paragraphs [0027], [0047], [0051], [0055]-[0056], [0065]);
a performance storage tier including a second plurality of storage disks storing a metadata object structuring logical map data as being mirrored across the second plurality of disks (paragraphs [0083]-[0084], [0182], [0184]), wherein the logical map data includes an address map indicating, for each client data block of the set of client data blocks, a correspondence between a logical address associated with a first layer of the system and a physical address associated with a second layer of the system (paragraph [0182]-[0186]);
one or more processors and a memory storing one or more programs configured to be executed by the one or more processors (paragraph [0015]), the one or more programs including instructions for:
receiving a request, from a client of the system, to include one or more additional client data blocks in the set of client data blocks, wherein the request indicates the logical address for each of the one or more additional client data blocks (paragraphs [0068]-[0069]);
for each of the one or more additional client data blocks, determining a corresponding physical address included in a current data stripe of the plurality of data stripes (Paragraph [0070], Fig. 3);
storing each of the one or more additional client data blocks at the corresponding physical address in the current data stripe of the capacity tier (paragraphs [0065], [0071]); and
paragraph [0072]).
Glimcher does not explicitly disclose a plurality data stripes that are erasure coded (EC). However similar art Karumbunathan teaches a plurality data stripes that are erasure coded (EC) (Column 14 lines 6-20). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Glimcher by adding above limitation as taught by Karumbunathan to improve the operation of the storage system (Karumbunathan column 30 lines 4-5)

As to claim 2 Glimcher together with Karumbunathan teaches a system according to claim 1. Glimcher teaches wherein the performance tier includes a memory bank and the instructions are further for:
based on a number of outstanding input/output operations (OIO) of the system being greater than a predetermined threshold, operating the system in a full stripe write mode (paragraph [0049]-[0051]);
in accordance to operating the system in the full stripe write mode, caching the one or more additional client data blocks in the memory bank of the performance tier (paragraph [0023]);
receiving another request, from the client of the system, to include a third client data block in the set of client data block (paragraph [0068])s;
caching the third client data blocks in the memory bank of the performance tier (paragraph [0068]);
in accordance to determining that a size of current contents of the memory bank, including the one or more additional client data blocks and the third client data blocks, is equivalent to a size of the current data stripe (fig. 2 and 3, paragraphs [0068]-[0072]);
for each of the contents of the memory bank, determining the corresponding physical address included in the current data stripe (fig. 2 and 3, paragraphs [0068]-[0072]); and
storing each of the contents of the memory bank at the corresponding physical address in the current stripe of the capacity tier (fig. 2 and 3, paragraphs [0068]-[0072]).

As to claim 3 Glimcher together with Karumbunathan teaches a system according to claim 1. Glimcher teaches based on a number of outstanding input/output operations (OIO) of the system being less than a predetermined threshold, operating the system in a partial stripe write mode (paragraph [0062]);
in accordance to operating the system in the partial stripe write mode, storing each of the one or more additional client data blocks at the corresponding physical address in the current data stripe of the capacity tier, wherein a size of the one or more additional client data blocks is less than a size of the current data stripe (fig. 2 and 3, paragraphs [0068]-[0072]); and
storing at least a portion of additional logical map data in an additional physical address in the current data stripe of the capacity tier (paragraph [0038], [0071]).

As to claim 4 Glimcher together with Karumbunathan teaches a system according to claim 1. Karumbunathan teaches the capacity tier is managed by a log-structured file system (LFS) and the performance tier is managed by another file system that enables overwriting the logical map data (column 20 lines 30-35).

As to claim 5 Glimcher together with Karumbunathan teaches a system according to claim 1. Karumbunathan teaches the logical map data is structured as a B++ tree (column 123 lines 39-42).

As to claim 6 Glimcher together with Karumbunathan teaches a system according to claim 1. Karumbunathan teaches the logical map data further includes checksum data associated with each write transaction for each client data block of the set of client data blocks (column 25 lines 10-14).

As to claim 7 Glimcher together with Karumbunathan teaches a system according to claim 1. Glimcher teaches storing each of the one or more additional client data blocks at the corresponding physical address in the current data stripe of the capacity tier comprises: accessing, from a memory bank in the performance tier, the corresponding parity data for the subset of client data blocks of the current data stripe (paragraphs [0083]-[0084], [0182], [0184]);
updating the subset of client data blocks of the current data stripe to include the one or more additional client data blocks (paragraphs [0068]-[0072]); and
updating the corresponding parity data for the updated subset of client data blocks of the current data stripe based on the one or more additional client data blocks (paragraph [0068]-[0072]); and
caching the updated corresponding parity data in the memory bank of the performance tier (paragraph [0068]-[0072]).

As to claim 8 Glimcher together with Karumbunathan teaches a system according to claim 1. Glimcher teaches the input/output (I/O) throughput of the performance tier is at least seven times greater than an I/O throughput of the capacity tier (paragraph [0083]).

As to claim 9 Glimcher together with Karumbunathan teaches a system according to claim 1. Glimcher teaches the first plurality of disks is arranged in a 4+2 RAID 6 configuration and the second plurality of disks is arranged in a 3-way mirroring configuration (Fig. 2 and 3).

As to claim 10 Glimcher together with Karumbunathan teaches a system according to claim 1. Karumbunathan teaches the first layer of the system is a striped Distributed Object Manager (zDOM) and the second layer of the system is a Distributed Object Manager (DOM) (Column  31 lines 1-18).

	As to claims 11-30, they have similar limitations as of claims 1-10 above. Hence, they are rejected under the same rational as of claims 1-10 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169